Citation Nr: 0906856	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  02-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant had active service from February 1982 to 
October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for PTSD.  

In November 2003, the Board remanded the matter for 
additional evidentiary development and due process 
considerations.  In October 2005, the Board again remanded 
the matter for additional evidentiary development, framing 
the issue on appeal as entitlement to service connection for 
a psychiatric disability, including PTSD.  

In a January 2007 decision, the Board noted that the 
appellant's claim of service connection for PTSD had been 
previously denied in a final January 1998 rating decision.  
After considering the record on appeal, the Board determined 
that new and material evidence had been received to reopen 
the claim of service connection for PTSD.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (holding that 
"the Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented.").  The Board remanded the 
underlying issue of service connection for PTSD to the RO for 
additional evidentiary development, as well as the separate 
issue of entitlement to service connection for a psychiatric 
disorder other than PTSD.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996) (holding that where a claim of service 
connection for PTSD has been denied, and a new claim contains 
a different psychiatric diagnosis, even one producing the 
same symptoms in the same anatomic system, a new decision on 
the merits is required).  

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
an acquired psychiatric disability, other than PTSD.  This 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant did not serve in combat with the enemy 
during active duty.

2.  The appellant's statements regarding his claimed in-
service stressor are lacking credibility.

3.  The record does not contain credible supporting evidence 
that the appellant's claimed in-service stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the appellant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the appellant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  

In this case, in January 2007 and February 2008 letters, the 
RO addressed all three notice elements delineated in 
38 C.F.R. § 3.159, as well as the additional elements 
delineated by the Court in Dingess.  The RO then reconsidered 
the appellant's claims in an October 2008 Supplemental 
Statement of the Case.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006); see also Medrano v. Nicholson, 21 Vet. 
App. 165 (2007) (holding that a notice error may be cured by 
providing compliant notice, followed by a readjudication); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).  

In addition, the Board notes that pursuant 38 C.F.R. § 
3.304(f)(3), VA provided the appellant with a stressor 
questionnaire asking him to provide detailed information 
regarding his stressor, including his claimed personal 
assault in service.  He was advised that he could submit or 
identify evidence from sources other than his service 
records, such as evidence from a counseling facility or rape 
crisis center.  He was also advised that if he confided in 
another person, such as a family member, fellow soldier, or 
chaplain, he should ask them for a statement concerning their 
knowledge of the incident.  

For the reasons discussed above, the Board finds that no 
additional notification action is necessary under the VCAA.  
Neither the appellant nor his representative has argued 
otherwise

Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

In this case, the appellant's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  Despite being 
given the opportunity to do so, the appellant has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to his claim and none is 
evident from a review of the record.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  

With respect to evidence corroborating the appellant's 
claimed in-service sexual assault, the Board notes that the 
RO obtained his service treatment and personnel records, so 
that such records could be reviewed for any evidence 
corroborating the claimed in-service assault.  However, such 
records do not contain evidence corroborating the appellant's 
claimed sexual assault.  Indeed, such records contradict the 
appellant's assertions.  There is no evidence that he was 
sexually assaulted in June 1982, as he claims.  Rather, 
records show that he made sexual advances towards another 
sailor.  

As discussed in more detail below, the record on appeal is 
negative for credible supporting evidence that the 
appellant's claimed stressor occurred.  Neither the appellant 
nor his representative has argued that additional development 
efforts are necessary with respect to his stressors, nor have 
they identified an avenue of development which has not yet 
been explored.  The Board is similarly unable to do so.  In 
October 2008, the appellant indicated that he had no 
additional evidence to submit and asked that his claim be 
forwarded to the Board as soon as possible.  38 .S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).

The Board further notes that the appellant has been afforded 
multiple VA medical examinations in connection with his 
claims.  38 C.F.R. § 3.159(c)(4) (2008).  The Board finds 
that an additional examination is not warranted, absent 
evidence corroborating his reported stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996) (a medical opinion 
diagnosing post-traumatic stress disorder does not suffice to 
verify the occurrence of the claimed in-service stressors).  
Neither the appellant nor his representative has argued 
otherwise.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

In pertinent part, pre-service treatment records show that 
between December 1978 and August 1980, the appellant received 
counseling for an adjustment reaction to young adulthood.  In 
an August 1980 letter, the appellant's treating psychologist 
indicated that he had seen the appellant on several occasions 
and perceived him to be normal.  He felt the appellant would 
be an asset to the military.  

At his July 1981 military enlistment medical examination, the 
appellant acknowledged that he had received counseling for 
two years related to problems at home.  On clinical 
evaluation, no psychiatric abnormalities were identified.  On 
a report of medical history, the appellant denied having 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  

In-service treatment records show that on June 19, 1982, the 
appellant was treated for a cut on his lip after he was 
involved in an altercation at the Enlisted Mens' Club.  Later 
that week, the appellant was referred for alcohol counseling.  
It was noted that he had displayed a behavior pattern of an 
individual who was dependent on alcohol, including several 
blackouts and other episodes resulting in disciplinary 
action.  Counseling records show that the appellant 
acknowledged a history of drinking with blackouts and loss of 
control since the age of 16.  It was noted that the appellant 
had received two nonjudicial punishments as a direct result 
of alcohol and was awaiting a third.  The appellant 
reportedly completed six weeks of residential treatment for 
alcohol abuse.  

In October 1982, the appellant was recommended for discharge 
due to misconduct, namely, frequent involvement of a 
discreditable nature with civil or military authorities.  It 
was noted that the appellant had engaged in a fist fight at 
the Enlisted Men's Club; wrongfully used provoking words; and 
broke restriction by drinking alcoholic beverages.  It was 
also noted that the appellant had offered to perform an oral 
sex act on another seaman.  During an ensuing investigation, 
the appellant admitted to bisexual inclinations, stating that 
"I do admit that I am bisexual.  By that I mean that I like 
to have sex with females but I don't mind having sex with 
men."   He indicated that although he had never actually 
performed a sex act with a man, "there have been times when 
I wanted to, like that night with [the other seaman]."

At the appellant's October 1982 military discharge medical 
examination, psychiatric evaluation was normal.  

In October 1996, the appellant submitted an application for 
VA compensation benefits, seeking service connection for 
PTSD.  He indicated that he had had nightmares since a 1982 
"incident" in the Navy.  

In connection with his claim, the appellant was afforded a VA 
medical examination in December 1997, at which he reported 
that in 1982, he had gone drinking at the enlisted club with 
his roommate.  When he woke the next morning, he learned that 
his roommate had pressed "homosexual charges" against him.  
He was told that he had been the instigator of sodomy between 
him and his roommate.  The appellant reported that he did not 
remember the incident as he had blacked out from drinking, 
nor did he recall the name of his roommate.  He did not 
report having been sexually assaulted.  The appellant 
indicated that he had not had "any kind of unusual sexual 
practices" prior to service, although the examiner noted 
that the appellant had reported being molested as a child.  
Since his separation from service, the appellant reported 
that he had gone to prison twice because he "'blacked out' 
due to stealing."  The appellant indicated that he had been 
fired from numerous jobs because of drinking and arguing with 
fellow employees, but had now had 11 months of sobriety.  The 
appellant indicated that his current symptoms included 
nightmares of "naked sailors throwing him overboard."  He 
also claimed that he avoided seeing movies with sexual 
content as it caused him to have more intrusive thoughts 
about the incident in the service.  After examining the 
appellant, the examiner diagnosed PTSD and dysthymic 
disorder, as well as alcohol addiction in remission.  The 
examiner indicated that although he had diagnosed the 
appellant as having PTSD, it was evident that he had had 
sexual contact of a traumatic nature prior to service.  Thus, 
it was unclear whether the appellant's claimed in-service 
incident "was just more of what had occurred within his 
earlier life, or whether it was just that incident in the 
Navy that caused him to have the [PTSD]."  

In a January 1998 rating decision, the RO denied service 
connection for PTSD, finding that the record contained no 
credible supporting evidence that the appellant's claimed in-
service stressor had actually occurred.  The appellant did 
not appeal the RO's decision.  

In February 2001, the appellant sought reopening of his claim 
of service connection for PTSD.  He claimed that he had been 
sexually assaulted during service and that after the assault, 
he developed PTSD.  

In support of his claim, the appellant submitted an August 
2001 examination report from a private psychologist.  On 
examination, the appellant claimed that he was "repeatedly 
raped" in his room by two sailors.  He claimed that he 
attempted to report the incident, but was told to "leave the 
story alone."  As a result, the appellant became 
"devastated, angry, and depressed," and "became involved 
in an altercation with the alleged rapist after that point."  
He claimed that he developed a drug and alcohol problems and 
was incarcerated "based on stealing to survive."  The 
appellant claimed that he had become sober approximately 5 
years prior but had been suffering from nightmares since his 
sobriety.  

Records received in support of the appellant's claim include 
records from the Social Security Administration (SSA) showing 
that his application for disability benefits for a 
psychiatric disorder had been denied.  In a September 1998 
decision, an Administrative Law Judge concluded that although 
the appellant exhibited limitations due to PTSD and 
depression, his impairments did not prevent him from 
performing relevant work and that his allegations of 
disability were not credible.  Medical records used by SSA in 
reaching its decision include a September 1997 psychological 
evaluation report in which the appellant reported being 
"continuously sexually molested" as a child and further 
reported that he had been forcibly attacked and raped in 1982 
while he was in "an alcoholic blackout."  The diagnoses 
were alcohol dependence, borderline personality disorder, and 
dependent personality disorder.  Also included in these 
records was a January 1997 examination report in which the 
appellant reported that he had been raped in service and 
thereafter developed an alcohol abuse disorder.  After his 
separation from service, he had had a poor work history and 
had been incarcerated twice, serving a total of five years in 
prison.  He indicated that he had been on parole for one and 
one half years.  The impression was PTSD (rape incident), 
alcohol abuse, and major depression.  

The appellant underwent VA psychiatric examination in June 
2006.  He reported that he had been attacked and raped during 
service.  He explained that he had gone to a bar to celebrate 
his birthday and drank too much.  He was escorted back to the 
barracks by his roommate and another person.  When he got 
back to his room, his roommate raped him.  The appellant 
claimed that he had recurrent nightmares and intrusive 
thoughts of the in-service sexual attack.  He stated that 
after the attack, he had a period of "poor behavior" in 
which he "acted out in a variety of ways," including 
getting into altercations and drinking to excess.  The 
appellant acknowledged that he had been molested by his 
father two to three times, but that he "made peace with his 
father" prior to joining the Navy.  After examining the 
appellant and reviewing his claims folder, the examiner 
diagnosed him as having PTSD with depression.  The examiner 
indicated that it was more likely than not that the 
appellant's PTSD was related to his in-service stressor, 
because he had a resolution of his pre-service stressor.  He 
noted that the appellant had been diagnosed as having an 
adjustment disorder prior to service, which appeared to be 
related to his molestation.  However, such a diagnosis was no 
longer current or appropriate.  

In a psychological evaluation report received in November 
2006, a private psychologist indicated that he had examined 
the appellant to provide him with information regarding his 
present psychological status to aid him in his application 
for VA disability.  On examination, the appellant reported a 
history of childhood sexual abuse which precipitated a 
"breakdown" at the age of 16.  The appellant also reported 
being troubled by a June 1982 incident in which he was 
sexually assaulted by a fellow seaman.  The examiner noted 
that the appellant reported intrusive thoughts of the in-
service assault, as well as his childhood molestation.  After 
examining the appellant, the psychologist diagnosed him as 
having PTSD and major depressive disorder, rule out bipolar 
disorder.  

At a VA psychiatric examination in August 2008, the appellant 
claimed that he had had symptoms such as depression, low 
energy, low motivation, nightmares, and intrusive thoughts 
since being assaulted in service.  The appellant acknowledged 
that he had had some mental health issues prior to service.  
He indicated that although he and his sisters were sexually 
abused by their father, he did not regard it as an aggressive 
or assaultive kind of abuse.  He claimed that he was able to 
discuss the matter with his sisters and resolve some of his 
negative feelings prior to entering the service.  The 
examiner noted that the appellant also had a history of 
alcohol abuse which reportedly began prior to service but 
accelerated considerably after the alleged assault.  The 
examiner noted that the appellant's alcohol abuse was a 
significant problem for him throughout the years.  
Approximately 12 years prior, however, the appellant became 
sober and the appellant's depression and bipolar disorder 
became much more clearly manifested.  After examining the 
appellant and reviewing his claims folder, the examiner 
diagnosed PTSD by history, major depressive disorder, bipolar 
disorder, and alcohol dependence in remission.  The examiner 
indicated that it was his opinion that the appellant's mental 
disorders other than PTSD, namely his depression and bipolar 
disorder, more likely than not developed in the service and 
had been present throughout his adult life, although they 
were partially masked by alcohol abuse.  


Applicable Law

Service connection - in general

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Service connection for PTSD

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2008); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

Where a PTSD claim is based on an in-service personal 
assault, evidence from sources other than the appellant's 
service records may corroborate the account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272 (1999).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the appellant's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Standard of proof

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As a preliminary matter, the Board notes that the appellant 
did not serve in combat, nor did he receive any awards or 
decorations indicative of combat service.  He does not 
contend otherwise.  Rather, the appellant claims that he 
developed PTSD as a result of noncombat stressors during 
service, namely an in-service sexual assault which occurred 
in June 1982.  

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).  In this case, after 
carefully considering the record, the Board finds that the 
appellant's statements regarding his in-service stressor are 
lacking in credibility.  Questions of his credibility 
notwithstanding, the Board finds that the record contains no 
credible supporting evidence corroborating the appellant's 
claimed stressor.

As discussed above, the appellant claims that he has PTSD as 
a result of an "incident" which occurred in June 1982.  The 
details of this incident as reported by the appellant, 
however, have varied significantly.  For example, at a 
December 1997 VA medical examination, the appellant described 
an incident in which he awoke to learn that he had been 
accused of homosexual activity by his roommate after he 
"instigated sodomy" with his roommate.  The appellant 
indicated that he did not remember the incident, as he had 
blacked out from drinking.  More recently, however, the 
appellant has claimed that he was attacked and raped.  During 
an August 2001 examination, for example, the appellant 
claimed that he was "repeatedly raped" by two sailors.  At 
a June 2006 VA psychiatric examination, the appellant 
indicated that his roommate had raped him.  These Board finds 
that these inconsistencies damage the credibility of the 
appellant.

Moreover, as set forth above, the appellant's service 
treatment and personnel records contradict his assertions to 
the effect that he was raped in June 1982.  Indeed, such 
records show that on the night the appellant claims to have 
been sexually assaulted, it was he who offered to perform an 
oral sex act on the other seaman.  The Board further notes 
that during an ensuring investigation, the appellant admitted 
that he had wanted to engage in sexual relations with the 
other seaman that night.  At no time did the appellant report 
being sexually assaulted.  

The Board notes that there is absolutely no other evidence of 
record corroborating the appellant's claimed in-service 
stressor.  The appellant's statements, standing alone, are 
insufficient to establish the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The Board is aware that 
several clinicians have rendered a diagnosis of PTSD based on 
the appellant's claimed in-service stressor.  His alleged 
stressor, however, has not been corroborated and medical 
statements which accept a appellant's uncorroborated reports 
as credible and relate PTSD to events experienced in service 
do not constitute the requisite credible evidence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).

The Board has considered that where, as here, a PTSD claim is 
based on an in-service personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include behavior changes following the 
claimed assault, such as a request for a transfer to another 
military duty assignment; deterioration in work performance; 
and substance abuse.  38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App. 272 (1999).

In this case, despite the appellant's contentions, his 
behavior did not deteriorate following the claimed June 1982 
sexual assault.  Rather, his bad behavior, including abuse of 
alcohol, appears to have predated the claimed assault.  For 
example, his service personnel records show that on the night 
he claimed to have been sexually assaulted, he was noted to 
be in violation of a restriction on drinking alcohol.  As a 
result, he was referred for counseling the following week, 
where he was noted to display a behavior pattern of an 
individual who was dependent on alcohol, including several 
blackouts and other episodes resulting in disciplinary 
action.  The Board therefore finds that the record on appeal 
does not contain evidence of behavior changes which provide 
evidence corroborating the appellant's claimed in-service 
stressor.  

In summary, the Board finds that the appellant did not have 
combat duty and his alleged in-service stressor has not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
or other evidence to corroborate his stressors, despite being 
given the opportunity to do so.  Furthermore, the appellant's 
inconsistency regarding the claimed stressor raises questions 
as to his credibility.  The appellant's diagnosis of PTSD, 
first shown many years after service, has not been attributed 
to a corroborated in-service stressor.  Accordingly, service 
connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim of service connection for PTSD must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In its January 2007 remand, the Board directed the RO to 
obtain a VA medical opinion as to whether any of the 
appellant's current psychiatric disorders other than PTSD 
were incurred in or aggravated by active service.  The Board 
specifically indicated that "[t]he medical basis of the 
examiner's opinion should be fully explained with reference 
to pertinent evidence in the record."

Pursuant to the Board's remand instructions, in August 2008, 
a VA psychologist indicated that he had reviewed the 
appellant's claims folder and had concluded that the 
appellant's mental disorders other than PTSD, namely his 
depression and bipolar disorder, more likely than not 
developed in the service.  The VA examiner, however, did not 
provide a rationale for his opinion nor did he cite pertinent 
evidence in the record in support of his conclusion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the rules on expert witness testimony 
delineated in the Federal Rules of Evidence provide 
"important, guiding factors to be used by the Board in 
evaluating the probative value of medical opinion evidence." 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  
These factors are:  1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has 
applied the principles and methods reliably to the facts of 
the case.  In other words, most of the probative value of a 
medical opinion comes from its reasoning.  A medical opinion 
is not entitled to any weight "if it contains only data and 
conclusions."  Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the examiner's failure to provide a rationale for 
his conclusions or otherwise cite to pertinent evidence in 
the claims folder, the Board finds that the August 2008 VA 
examination report is of little probative value.  See also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value).  

For these reasons, a remand is necessary for the purposes of 
obtaining another medical opinion.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (compliance by the Board or the RO 
with remand instructions is neither optional nor 
discretionary).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should then be afforded 
a VA psychiatric examination for the 
purposes of determining the nature and 
etiology of his current psychiatric 
disorder, other than PTSD.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the etiology of any current psychiatric 
disorder identified on examination.  In 
providing this opinion, the examiner 
should state whether it is at least as 
likely as not that any current 
psychiatric disorder, other than PTSD, is 
causally related to his active service or 
any incident therein.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a conclusion as it is to find 
against it.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case, and she should be given an 
appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


